Judgment, Supreme Court, Bronx County (Alan Saks, J.), entered on July 5, 1988, upon a jury verdict in favor of defendants C.T.G.N.Y. and Gerard Schacht and against plaintiff Patricia O’Connor, unanimously affirmed, without costs.
In this personal injury action plaintiff sought recovery for injuries sustained when defendants’ vehicle struck the plaintiff, a pedestrian, in a roadway. We are satisfied that the verdict was not against the weight of the credible evidence since resolution of issues of credibility including whether the plaintiff was standing still or emerging between parked vehicles at the time she was struck by the defendants’ vehicle, as well as the weight to be accorded the trial evidence, are *250primarily questions to be determined by the jury in the first instance. In any event, a jury verdict in favor of a defendant should not be set aside unless the jury could not have reached the verdict on any fair interpretation of the evidence. (Niewieroski v National Cleaning Contrs., 126 AD2d 424, 425 [1st Dept 1987], lv denied 70 NY2d 602 [1987].)
The trial court did not abuse its discretion nor was the court precluded by CPLR 2221, governing reargument and renewal motions, from exercising the discretion granted the court by CPLR 603 to bifurcate the trial of the underlying action, despite the fact that an Administrative Judge had previously denied the bifurcation motion. (CPLR 603; Ministry of Christ Church v Mallia, 129 AD2d 922 [3d Dept 1987]; Dalrymple v King Community Health Center, 127 AD2d 69 [2d Dept 1987]; County of Chenango Indus. Dev. Agency v Lockwood Greene Engrs., 111 AD2d 508 [3d Dept 1985].)
Finally, we have reviewed the remainder of the plaintiffs arguments and find them to be without merit. Concur—Ross, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.